Citation Nr: 1033917	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-03 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for a pulmonary 
disorder, including chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1971 to May 1974, from 
May 1981 to October 1981, and from March 1982 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, in which it appears that the RO implicitly reopened 
the claim by addressing the merits without addressing the 
predicate matter of whether sufficient new and material evidence 
to reopen the claim has been received.  Notwithstanding the RO's 
action, the Board must conduct an independent review of the 
evidence to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  

The issue of entitlement to service connection for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a pulmonary disorder, 
claimed as asthma, was denied by rating decision in December 
1984, and the Veteran did not appeal.  

2.  Evidence received since December 1984 is new, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1984 rating decision denying service connection 
for a pulmonary disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence added to the record since December 1984 is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue of whether new and material evidence has been received, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

New and Material Evidence

The Veteran's original claim for service connection for a 
pulmonary disability, then described as asthma, was denied by a 
rating decision in December 1984.  He did not appeal, and the 
decision became final at the end of the statutory time limit.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Consequently, the 
Veteran's claim for service connection for a pulmonary disability 
can only be reopened if new and material evidence has been 
submitted since the last prior final decision.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, by 
itself or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence must not be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.
For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The evidence of record at the time of the December 1984 decision 
consisted of an incomplete set of the Veteran's service treatment 
records for the period from April 1971 to May 1974, service 
treatment records dated from March 1982 through February 1984 
reflecting that the Veteran reported a history of asthma in 
February 1984, and service personnel records.  Based on a review 
of the record, the RO determined that asthma had been diagnosed 
in childhood, was not aggravated by service and service 
connection was denied.

Relevant evidence that has been associated with the claims folder 
since the December 1984 rating decision includes reserve 
treatment records dated in January and February 1987, VA 
outpatient treatment records which indicate treatment for COPD 
symptoms, and several statements from the Veteran to the effect 
that he did not have a lung disability prior to service.  The 
evidence also includes a January 2006 letter from a Judge who, as 
an attorney, represented the Veteran in a personal injury lawsuit 
from 1982 to 1984.  The Judge states that he had extensive 
knowledge of the Veteran's medical records and his physical 
condition during the course of that trial, and he is certain that 
the Veteran was not diagnosed with any pulmonary disorders at 
that time.

The Veteran's claim was previously denied because the evidence 
suggested that a lung disability existed prior to service.  The 
newly received evidence indicates that he was examined and found 
not to have a chronic lung disorder in 1982.  Therefore, this 
evidence relates to an unestablished fact necessary to 
substantiate the claim, constitutes new evidence that is material 
to the Veteran's claim, and raises a reasonable possibility of 
substantiating his claim.  As evidence that is both new and 
material has been received, the claim for service connection for 
a pulmonary disorder is reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.


ORDER

New and material evidence having been received, the claim for 
service connection for COPD is reopened; to that extent only, the 
appeal is granted.


REMAND

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For purposes of service connection pursuant to § 1110, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  To rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to service, 
and (2) that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or injury 
increased in severity during service before VA meets both of 
these burdens.  See VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004). 


In the present case, there is no record of the Veteran's entrance 
physical examination prior to his first period of active service 
in 1971, as his service treatment records from that period appear 
to be incomplete.  The claims file reflects that several requests 
for these records were submitted in 1984 in connection with 
another claim, and it was determined that no other records could 
be located.  The few service treatment records that are available 
from the Veteran's first period of active service indicate that 
he complained of coughing and wheezing in February 1972.  There 
is no record of a separation physical examination at the end of 
that period of service, and there are no treatment records from 
his period of active service in 1981 in the claims file.

It appears that some portion of the Veteran's service treatment 
records cannot be located.  When records are in the possession of 
the government, VA has a responsibility to continue to search for 
such records until it is determined that they do not exist or 
that further attempts to obtain them would be futile.  The non-
existence or unavailability of such records must be verified by 
each Federal department or agency from whom they are sought. 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2)(3).  VA has a 
heightened obligation to assist the Veteran in the development of 
his case when records in the possession of the government are 
presumed to have been destroyed or lost.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  On remand, the RO should 
ensure that every effort has been made to locate the Veteran's 
service records.  

Available service treatment records from the Veteran's final 
period of active service indicate the Veteran was initially 
evaluated for asthma and COPD in July 1982.  Treatment notes 
indicate that he had no history of childhood asthma, but he had 
had breathing problems since 1969 when he worked with "multiple 
chemicals."  The Veteran stated that he had begun using 
bronchodilators in 1975 and had had a chronic cough for several 
years.  He had recently experienced a viral syndrome with severe 
cough, dyspnea, and shortness of breath.  Preliminary pulmonary 
function tests indicated moderate to severe airway obstruction.  
The examiner assessed COPD with suspected allergic asthma and 
component emphysema, as well as viral syndrome that was 
resolving.  The Veteran was treated with bronchodilator 
medication, and he was noted to be breathing better 10 days 
later.  


There is evidence of a current pulmonary disability, as well as 
evidence that the Veteran experienced similar symptoms during his 
periods of active duty.  There is also some suggestion that the 
condition may have begun between periods of active duty.  A VA 
examination is necessary.  38 C.F.R. § 3.159 (c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ensure that all 
available service treatment records 
pertaining to the Veteran have been 
associated with the claims file.  The 
RO/AMC is reminded that it should continue 
efforts to procure the relevant records 
relating to the Veteran's service until the 
records are located, it receives specific 
information that the records sought do not 
exist or that further efforts to obtain 
them would be futile.  All records or 
responses received should be associated 
with the claims file.

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
current nature and likely etiology of any 
diagnosed pulmonary disorder.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The RO should also 
identify the Veteran's specific periods of 
active service for the examiner.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Based on the 
examination and review of the record, the 
examiner should indicate a diagnosis for 
any current pulmonary disorder and answer 
the following questions:  

(a) Does the evidence of record clearly 
and unmistakably show that the Veteran had 
a pulmonary disorder that existed prior to 
his entry onto active duty?

(b) If the answer is yes, does the evidence 
of record clearly and unmistakably show 
that the preexisting pulmonary disorder was 
not aggravated by service or that any 
increase in disability was due to the 
natural progression of the disease?

Please identify any such evidence with 
specificity.

(c) If the answer to either (a) or (b) is 
no, is it at least as likely as not that 
the Veteran's pulmonary disorder had its 
onset in service?

A rationale for each opinion should be 
set forth in the report provided.  If 
the requested opinions cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement of 
the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


